Exhibit 10.2


STONERIDGE, INC.
LONG-TERM CASH INCENTIVE PLAN
2010 PHANTOM SHARE GRANT AGREEMENT
 
Stoneridge, Inc., an Ohio corporation (the “Company”), pursuant to the terms and
conditions hereof, hereby grants to ______________(“Grantee”) the right to
receive an amount of cash equal to the value of XXXX Common Shares, without par
value, of the Company (the “Phantom Shares”).  The grant of Phantom Shares (the
“Award”), as embodied by this Agreement (the “Agreement”), is described below.
 
1.           The Phantom Shares are in all respects subject to the terms,
conditions and provisions of this Agreement and the Company’s Long-Term Cash
Incentive Plan (the “Plan”).
 
2.           The Phantom Shares shall be phantom (notional) Common Shares of the
Company.  Subject to the satisfaction of the applicable performance criteria, a
Phantom Share shall entitle Grantee to the right to an amount of cash equal to
(i) the Fair Market Value of a Common Share as of the Vesting Date (as set forth
in Section 3 below), plus (ii) any Dividend Equivalent Rights (“DERs”) relating
to the Phantom Shares.  Such amount in satisfaction of the vested Phantom Shares
and related DERs shall be paid to Grantee in cash, less withholding obligations,
as promptly as practical on or after February 14, 2013, but no in event later
than February 28, 2013.
 
For purposes of this Agreement, DERs shall mean a contingent right,
automatically granted in tandem with a Phantom Share, to the right to an amount
in cash equal to the cash distributions made by the Company with respect to
Common Shares during the period from February 14, 2010, through February 14,
2013, and subject to the same vesting conditions as the related Phantom
Shares.  The Company shall track DERs by providing to Grantee a credit under a
bookkeeping account (without interest) equal to cash distributions made by the
Company with respect to Common Shares at the respective time(s) such
distributions are made to holders of Common Shares.
 
For purpose of this Agreement, “Fair Market Value” of a Common Share shall mean
as of a given date (in order of applicability): (i) the closing price of a
Common Share on the principal exchange on which the Common Shares are then
trading, if any, on the day immediately prior to such date, or if Common Shares
were not traded on the day previous to such date, then on the next preceding
trading day during which a sale occurred; or (ii) if Common Shares are not
traded on an exchange but are quoted on NASDAQ or a successor quotation system,
(A) the last sale price (if Common Shares are then listed as a National Market
Issue under the NASD National Market System) or (B) if Common Shares are not
then so listed, the mean between the closing representative bid and asked prices
for Common Shares on the day previous to such date as reported by NASDAQ or such
successor quotation system; or (iii) if Common Shares are not publicly traded on
an exchange and not quoted on NASDAQ or a successor quotation system, the mean
between the closing bid and asked prices for Common Shares, on the day previous
to such date, as determined in good faith by the Compensation Committee of the
Board of Directors (the “Committee”); or (iv) if Common Shares are not publicly
traded, the fair market value established by the Committee acting in good faith.
 
3.           The Phantom Shares may not be sold, transferred, pledged, assigned
or otherwise encumbered, whether voluntarily, involuntarily or by operation of
law, and, except in the case of (i) retirement, (ii) death, (iii) Permanent
Disability (as defined in the Plan), (iv) Change in Control (as defined in the
Plan) or (v) termination without cause, each as provided below, will be
forfeited to the Company on February 14, 2013 if (a) the Grantee is not employed
with the Company on the Vesting Date (defined below), or (ii) the applicable
performance criteria has not been satisfied. 
 
Special Provisions Applicable to Retirement.
 
Subject to the conditions in the next paragraph, in the case of retirement, the
Phantom Shares shall not be forfeited as a result of the retirement but shall be
vested upon satisfaction of the performance criteria applicable to the Award,
and shall be settled in cash as promptly as practical after February 14, 2013,
but in no event later than February 28, 2013.
 

--------------------------------------------------------------------------------


 
Only a Grantee who (i) is 63 or older at the time of retirement, (ii) has
provided written notice to the Committee of the intent to retire at least one
year prior to the retirement date, and (iii) has executed prior to retirement a
customary one year non-competition agreement, shall be permitted to vest Phantom
Shares upon retirement.
 
If the Grantee is employed by the Company on the Vesting Date the Phantom Shares
shall vest and will no longer be subject to a substantial risk of forfeiture in
the amounts set forth below:
 
Award
EPS Performance and Time-Based Vesting



Vesting Date
 
Maximum Number of Phantom Shares that May Vest
     
February 14, 2013
  
XXXX  (1/3 for each of 2010, 2011 and 2012)

 
2010
 
Maximum Number of 2010 Phantom Shares that May Vest:
 
If Earnings Per Share (“EPS”) for the 2010 calendar year equals or exceeds
$(0.125) (the “2010 Maximum Threshold”), then YYY Phantom Shares shall vest
conditionally, contingent upon Grantee’s continued employment with the Company
through the Vesting Date.
 
If EPS for the 2010 calendar year exceeds $(0.25) (the “2010 Target Threshold”)
but is less than $(0.125), then the number of Phantom Shares that shall vest
shall be ZZZ Phantom Shares plus the result of the following calculation: AAA
times (the Company’s aggregate EPS for 2010 less $(0.25)) divided by .125.  Such
vesting shall be conditional, contingent upon Grantee’s continued employment
with the Company through the Vesting Date.  The remaining 2010 Phantom Shares
shall be forfeited on February 14, 2013, unless otherwise vested under Section
5.
 
If EPS for the 2010 calendar year equals the 2010 Target Threshold, then the
number of Phantom Shares that shall vest shall be ZZZ Phantom Shares.  Such
vesting shall be conditional, contingent upon Grantee’s continued employment
with the Company through the Vesting Date.  The remaining 2010 Phantom Shares
shall be forfeited on February 14, 2013, unless otherwise vested under Section
5.
 
If EPS for the 2010 calendar year exceeds $(0.375) (the “2010 Minimum
Threshold”) but is less than $(0.25), then the number of Phantom Shares that
shall vest shall be AAA Phantom Shares plus the result of the following
calculation: AAA times (the Company’s aggregate EPS for 2010 less $(0.375))
divided by .125.  Such vesting shall be conditional, contingent upon Grantee’s
continued employment with the Company through the Vesting Date.  The remaining
2010 Phantom Shares shall be forfeited on February 14, 2013, unless otherwise
vested under Section 5.
 
If EPS for the 2010 calendar year equals the 2010 Minimum Threshold, then the
number of Phantom Shares that shall vest shall be AAA Phantom Shares.  Such
vesting shall be conditional, contingent upon Grantee’s continued employment
with the Company through the Vesting Date.  The remaining 2010 Phantom Shares
shall be forfeited on February 14, 2013, unless otherwise vested under Section
5.
 
If EPS for the 2010 calendar year is less than the 2010 Minimum Threshold,
then  YYY Phantom Shares shall be forfeited on February 14, 2013, unless
otherwise vested under Section 5.
 
2

--------------------------------------------------------------------------------


 

 
NOTE:
The following sections applicable to 2011 and 2012 performancevesting are
subject to the 2011 and 2012 Addenda to thisAgreement.

 
2011
 
Maximum Number of 2011 Phantom Shares that May Vest:
 
If EPS for the 2011 calendar year equals or exceeds the 2011 Maximum Threshold
(as set forth in the 2011 Addendum to this Agreement), then all YYY Phantom
Shares shall vest conditionally, contingent upon Grantee’s continued employment
with the Company through the Vesting Date.
 
If EPS for the 2011 calendar year exceeds the 2011 Target Threshold (as set
forth in the 2011 Addendum to this Agreement), but is less than the 2011 Maximum
Threshold, then the number of Phantom Shares that shall vest shall be ZZZ
Phantom Shares plus the result of the following calculation: AAA times (the
difference between the Company’s aggregate EPS for 2011 and the 2011 Target
Threshold) divided by (the difference between the 2011 Maximum Threshold and the
2011 Target Threshold).  Such vesting shall be conditional, contingent upon
Grantee’s continued employment with the Company through the Vesting Date.  The
remaining 2011 Phantom Shares shall be forfeited on February 14, 2013, unless
otherwise vested under Section 5.
 
If EPS for the 2011 calendar year equals the 2011 Target Threshold (as set forth
in the 2011 Addendum to this Agreement), then the number of Phantom Shares that
shall vest shall be ZZZ Phantom Shares.  Such vesting shall be conditional,
contingent upon Grantee’s continued employment with the Company through the
Vesting Date.  The remaining 2011 Phantom Shares that shall be forfeited on
February 14, 2013, unless otherwise vested under Section 5.
 
If EPS for the 2011 calendar year exceeds the 2011 Minimum Threshold (as set
forth in the 2011 Addendum to this Agreement), but is less than the 2011 Target
Threshold, then the number of Phantom Shares that shall vest shall be AAA
Phantom Shares plus the result of the following calculation: AAA times (the
difference between the Company’s aggregate EPS for 2011 and the 2011 Minimum
Threshold) divided by (the difference between the 2011 Target Threshold and the
2011 Minimum Threshold).  Such vesting shall be conditional, contingent upon
Grantee’s continued employment with the Company through the Vesting Date.  The
remaining 2011 Phantom Shares shall be forfeited on February 14, 2013, unless
otherwise vested under Section 5.
 
If EPS for the 2011 calendar year equals the 2011 Minimum Threshold, then the
number of Phantom Shares that shall vest shall be AAA Phantom Shares.  Such
vesting shall be conditional, contingent upon Grantee’s continued employment
with the Company through the Vesting Date.  The remaining 2011 Phantom Shares
shall be forfeited on February 14, 2013, unless otherwise vested under Section
5.
 
If EPS for the 2011 calendar year is less than the 2011 Minimum Threshold,
then  YYY Phantom Shares shall be forfeited on February 14, 2013, unless
otherwise vested under Section 5.
 
2012
 
Maximum Number of 2012 Phantom Shares that May Vest:
 
If EPS for the 2012 calendar year equals or exceeds the 2012 Maximum Threshold
(as set forth in the 2012 Addendum to this Agreement), then all YYY Phantom
Shares shall vest.
 
3

--------------------------------------------------------------------------------


 
If EPS for the 2012 calendar year exceeds the 2012 Target Threshold (as set
forth in the 2012 Addendum to this Agreement), but is less than the 2012 Maximum
Threshold, then the number of Phantom Shares that shall vest shall be ZZZ
Phantom Shares plus the result of the following calculation: AAA times (the
difference between the Company’s aggregate EPS for 2012 and the 2012 Target
Threshold) divided by (the difference between the 2012 Maximum Threshold and the
2012 Target Threshold).  Such vesting shall be conditional, contingent upon
Grantee’s continued employment with the Company through the Vesting Date.  The
remaining 2012 Phantom Shares shall be forfeited on February 14, 2013, unless
otherwise vested under Section 5.
 
If EPS for the 2012 calendar year equals the 2012 Target Threshold, then the
number of Phantom Shares that shall vest shall be ZZZ Phantom Shares.  Such
vesting shall be conditional, contingent upon Grantee’s continued employment
with the Company through the Vesting Date.  The remaining 2012 Phantom Shares
shall be forfeited on February 14, 2013, unless otherwise vested under Section
5.
 
If EPS for the 2012 calendar year exceeds the 2012 Minimum Threshold (as set
forth in the 2012 Addendum to this Agreement), but is less than the 2012 Target
Threshold, then the number of Phantom Shares that shall vest shall be AAA
Phantom Shares plus the result of the following calculation: AAA times (the
difference between the Company’s aggregate EPS for 2012 and the 2012 Minimum
Threshold) divided by (the difference between the 2012 Target Threshold and the
2012 Minimum Threshold).  Such vesting shall be conditional, contingent upon
Grantee’s continued employment with the Company through the Vesting Date.  The
remaining 2012 Phantom Shares shall be forfeited on February 14, 2013, unless
otherwise vested under Section 5.
 
If EPS for the 2012 calendar year equals the 2012 Minimum Threshold, then the
number of Phantom Shares that shall vest shall be AAA Phantom Shares.  Such
vesting shall be conditional, contingent upon Grantee’s continued employment
with the Company through the Vesting Date.  The remaining 2012 Phantom Shares
shall be forfeited on February 14, 2013, unless otherwise vested under Section
5.
 
If EPS for the 2012 calendar year is less than the 2012 Minimum Threshold,
then  YYY Phantom Shares shall be forfeited on February 14, 2013, unless
otherwise vested under Section 5.
 
Earnings Per Share (“EPS”) under this Agreement shall be the aggregate fully
diluted earnings per Common Share of the Company calculated in accordance with
generally accepted accounting principals, excluding any adjustments for goodwill
impairments and the tax effect thereof.
 
The 2011 and 2012 Addenda to this Agreement shall be appended to this Agreement
and incorporated herein by reference, effective upon their respective adoption
by the Committee.
 
5.           Notwithstanding the foregoing, in addition to the vesting of the
Phantom Shares set forth above, the Phantom Shares shall no longer be subject to
a substantial risk of forfeiture and shall vest upon the occurrence of an event
described below.
 
(i)           The Phantom Shares shall vest and not be forfeited in the event
of:
 
(a)           the Grantee’s death or Permanent Disability in proportion to the
number of months, including any partial month, elapsed in the vesting period
divided by 36;
 
(b)           a Change in Control of the Company; or
 
(c)           the termination “without cause” of the Grantee’s employment by the
Company; provided, however only in proportion to the number of months, including
any partial month, elapsed in the vesting period divided by 36.
 
4

--------------------------------------------------------------------------------


 
Subject to the pro rata provisions for death, Permanent Disability and
termination without cause set forth above, in the event of the Grantee’s death,
Permanent Disability or termination without cause the Phantom Shares granted
under the Award shall vest in amounts in accordance with the Company’s actual
EPS for each of 2010, 2011, and 2012 as determined under the EPS performance
conditions of Section 3.  Cash payment in satisfaction of the vested Phantom
Shares shall be paid to the Grantee or the Grantee’s estate on February 14, 2013
or as promptly as practical thereafter, but no in event later than February 28,
2013.  In the event of a Change in Control of the Company, the Phantom Shares
shall vest in amounts which assume the Company’s EPS satisfied the respective
2010, 2011 and 2012 Target Thresholds.  Cash payment in satisfaction of the
vested Phantom Shares shall be delivered to the Grantee as promptly as practical
after the Change in Control but in no event later than 30 days following the
Change in Control; provided, however, if the Grantee is eligible to retire from
the Company and not forfeit  his or her Phantom Shares under Section 3 under the
heading “Special Provisions Applicable to Retirement,” then the cash payment in
the event of a Change in Control will be made on February 14, 2013, or as
promptly as practical thereafter but in no event later than February 28, 2013.
 
(ii)           Termination shall be deemed to be “without cause” unless the
Board of Directors of the Company, or its designee, in good faith determines
that termination is because of any one or more of the following, in which case
such termination shall be deemed to be for “cause”:
 
The Grantee’s:
 
 
(a)
fraud;

 
 
(b)
misappropriation of funds from the Company;

 
 
(c)
commission of a felony or of an act or series of acts which result in material
injury to the business reputation of the Company;

 
 
(d)
commission of a crime or act or series of acts involving moral turpitude;

 
 
(e)
commission of an act or series of repeated acts of dishonesty that are
materially inimical to the best interests of the Company;

 
 
(f)
willful and repeated failure to perform his duties, which failure has not been
cured within fifteen (15) days after the Company gives notice thereof to the
Grantee;

 
 
(g)
material breach of any material provision of an employment agreement, if any,
which breach has not been cured in all substantial respects within ten (10) days
after the Company gives notice thereof to the Grantee; or

 
 
(h)
failure to carry out the reasonable directions or instructions of the Grantee’s
superiors, provided the directions or instructions are consistent with the
duties of the Grantee’s office, which failure has not been cured in all
substantial respects within ten (10) days after the Company gives notice thereof
to the Grantee.

 
Provided, however, the Company’s obligation to provide notice and an opportunity
to cure, pursuant to subsections 5(ii)(f)-(h) above, shall only apply to the
Grantee’s first breach, first failure to perform or first failure to follow
directions, as the case may be, of the nature giving rise to the right of the
Company to provide notice thereof.
 
(iii)           In addition, the Grantee may terminate his employment with the
Company, and such termination shall be deemed a termination by the Company
“without cause” if:
 
 
(a)
the Company reduces the Grantee’s title, responsibilities, power or authority in
comparison with his title, responsibilities, power or authority on the date
hereof;

 
5

--------------------------------------------------------------------------------


 
 
(b)
the Company assigns the Grantee duties which are inconsistent with the duties
assigned to the Grantee on the date hereof and which duties the Company persists
in assigning to the Grantee despite the prior written objection of the Grantee;
or

 
 
(c)
the Company reduces the Grantee’s annual base compensation (unless such decrease
is proportionate with a decrease in the base compensation of the officers of the
Company as a group), or materially reduces his group health, life, disability or
other insurance programs, his pension, retirement or profit-sharing benefits or
any benefits provided by the Company, or excludes him from any plan, program or
arrangement, including but not limited to bonus or incentive plans.

 
6.           Upon any change in the number or kind of outstanding Common Shares
of the Company by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, share split, share dividend,
combination of shares or any other change in the corporate structure or Common
Shares of the Company, the Company, by action of the Committee, is empowered to
make such adjustment, if any, in the number and kind of Phantom Shares subject
to this Agreement as it considers appropriate for the protection of the Company
and of the Grantee.
 
7.           No later than the date as of which an amount first becomes
includable in the gross income of the Grantee for federal income tax purposes
with respect to the Phantom Shares granted hereunder, the Grantee shall pay to
the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state or local taxes of any kind required by law to be
withheld with respect to that amount.  The making of that payment or those
arrangements is a condition to the obligations of the Company under the Plan,
and the Company and its subsidiaries and affiliates may, to the extent permitted
by law, deduct any taxes from any payment of any kind otherwise payable to the
Grantee.
 
8.           Nothing in this Agreement shall affect in any manner any
conflicting or other provision of any other agreement between the Grantee and
the Company.  Nothing contained in this Agreement shall limit whatever right the
Company might otherwise have to terminate the employment of the Grantee.
 
9.           The laws of the State of Ohio govern this Agreement, the Plan and
the Phantom Shares granted hereby.
 
10.         This Agreement shall be binding upon Grantee, Grantee’s legal
representatives, heirs, delegates and distributes, and upon the Company, its
successors and assigns.
 
11.         Nothing in this Agreement shall affect the right of the Company (or
any subsidiary thereof) to terminate the employment of the Grantee at any time
for any, or no, reason, or confer upon Grantee the right to continued employment
with the Company (or any subsidiary thereof).
 
IN WITNESS WHEREOF, the Company has caused its corporate name to be subscribed
by its duly authorized officer as of the 14th day of February 2010.
 
STONERIDGE, INC.
   
By
    
John Corey



The foregoing is hereby accepted.


  
(Signature)

 
6

--------------------------------------------------------------------------------

